Title: From George Washington to Major General Benedict Arnold, 3 August 1778
From: Washington, George
To: Arnold, Benedict


          
            Dear sir.
            Head Quarters White plains 3 August 1778
          
          Your two agreeable favors of the 19 and 22 Ulto came to hand, which I now have to
            acknowledge.
          I am very happy to learn that your wounds are less painful and in so fair a way of
            doing well—the only drawback in the pleasure [I]
            receive is that the condition of your wounds is ⟨s⟩till such as not to admit of your
            active services this campaign.
          You will rest assured that I wish to see you in a situation where you can be of the
            greatest advantage, and where abilities like yours may not be lost to the public; but I
            confess myself no competent judge in marine matters to offer advice on a subject so far
            out of my line—beleive me tho’ that it is my desire that you may determine, in this
            case, in a manner most conducive to your health honor and Interest. I am Dr Sir
            &c. &c. &c.
        